Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed 
4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10571416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 1 of US Patent
 A solar bioelectrical impedance spectrometer, comprising:
A solar bioelectrical impedance spectrometer, comprising:
a microprocessor module;
a microprocessor module;
a spectrometer module connected with the microprocessor module; 
a spectrometer module connected with the microprocessor module;
a battery management module;
a battery management module;
a battery module connected with the battery management module; 




a wearable solar battery module connected with the solar power supply management module; wherein:
the battery management module is configured for receiving current output from the solar power supply management module under a preset condition and charging the battery module by the current.
the battery management module is configured for receiving current output from the solar power supply management module under a preset condition and charging the battery module by the current.


Similarly, Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 1, 1, 2, 3, 4, 5 and 6 of U.S. Patent No. 10571416 B2 respectively.

5.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10571416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:


Claim 1 of US Patent
 A solar bioelectrical impedance spectrometer, comprising:
A solar bioelectrical impedance spectrometer, comprising:
a microprocessor module;
a microprocessor module;
a spectrometer module connected with the microprocessor module; 
a spectrometer module connected with the microprocessor module;
a battery management module;
a battery management module;
a battery module connected with the battery management module; 
a solar power supply management module separately connected with the battery management module and the microprocessor module; and
a battery module connected with the battery management module; 
a solar power supply management module separately connected with the battery management module and the microprocessor module; and
a wearable solar battery module connected with the solar power supply management module; wherein:
a wearable solar battery module connected with the solar power supply management module; wherein:
the battery management module is configured for receiving current output from the solar power supply management 


the microprocessor module is configured to calculate a reference voltage value according to the output voltage of the wearable solar battery module and determine and control on/off states of the first switch, the second switch, the third switch and the fourth switch according to the reference voltage value;
the solar power supply management module comprises: a first switch connected with the wearable solar battery module;
an enhancement circuit connected with the first switch;
the solar power supply management module comprises: a first switch connected with the wearable solar cell module; 
an enhancement circuit connected with the first switch;
a first diode connecting the enhancement circuit with the spectrometer module; 
a control voltage generator connected with the wearable solar battery module;
a first diode connecting the enhancement circuit with the spectrometer module;  
a control voltage generator connected with the wearable solar battery module;
 module;
a second diode connecting the control voltage generator with the spectrometer module;
a second switch connected with the wearable solar battery module; 
a transistor, of which the gate is connected with the control voltage generator and the drain or source is connected with the second switch;
a second switch connected with the wearable solar battery module;  
a transistor, of which the gate is connected with the control voltage generator and the drain or source is connected with the second switch;
a third diode connecting the source or the drain of the transistor with the spectrometer module;
a third diode connecting the source or the drain of the transistor with the spectrometer module;
a third switch connecting the control voltage generator with the spectrometer module; 
a fourth switch connected with the wearable solar battery module; and
a fourth diode connecting the fourth switch with the spectrometer module;
a third switch connecting the control voltage generator with the spectrometer module; 
 a fourth switch connected with the wearable solar battery module;  and 
a fourth diode connecting the fourth switch with the spectrometer module;
 voltage generator.
the battery management module is connected with the second diode and the control voltage generator;


Similarly, Claims 14, 15, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2 and 3 of U.S. Patent No. 10571416 B2 respectively.

6.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (7+10) of U.S. Patent No. 10571416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 18 of Instant Application
Claim (7+10) of US Patent
 A bioelectrical impedance monitoring system, comprising:
A bioelectrical impedance monitoring system, comprising: (Claim 7)
a solar bioelectrical impedance spectrometer;
solar bioelectrical impedance spectrometer; (Claim 7)
a mobile device in communication with the solar bioelectrical impedance spectrometer; and


a central server in communication with the mobile device; wherein: the solar bioelectrical impedance spectrometer is configured for measuring bioelectrical impedance of a user and transmitting data related to the bioelectrical impedance to the mobile device wirelessly;
a central server in communication with the mobile device;  wherein: the solar bioelectrical impedance spectrometer is configured for measuring bioelectrical impedance of a 
user and transmitting data related to the bioelectrical impedance to the mobile device wirelessly; (Claim 7)
the mobile device is configured for running a graphical interface program and sending the data to the central server;
the central server is configured to be accessed by a service provider so that the service provider correspondingly sends feedback to the user; 
the solar bioelectrical impedance spectrometer comprises: a microprocessor module;
the mobile device is configured for running a graphical 
interface program and sending the data to the central server;  
the central server is configured to be accessed by a service provider so that the service provider correspondingly sends feedback to the user;  
the solar bioelectrical impedance spectrometer comprises: a microprocessor module; (Claim 7)
a wearable solar battery module connected with the solar power supply management module; wherein:
a wearable solar battery module connected with the 


a spectrometer module connected with 
the microprocessor module; (Claim 7)
a battery management module;
a battery management module; (Claim 7)
a battery module connected with the battery management module; a solar power supply management module separately connected with the battery management module and the microprocessor module; and
a battery module connected with the battery management module;  a solar power supply management module separately connected with the battery management module and the microprocessor module;  and (Claim 7)
a wearable solar battery module connected with the solar power supply management module; and
a wearable solar battery module connected with the 
solar power supply management module, (Claim 7)
the battery management module is configured for receiving current output from the solar power supply management module under a preset condition and charging the battery module by the current.
5the battery management module is configured for receiving current output from the solar power supply management module under a preset condition and charging the battery module by the current;. (Claim 10) 


Similarly, Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (7+9+10) and (10+12) of U.S. Patent No. 10571416 B2 respectively.


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (Pub No. US 2017/0127196 A1; hereinafter Blum) in view of Lee et al. (Pub No. US 2011/0050416 A1; hereinafter Lee).
Regarding Claim 1, Blum teaches a solar bioelectrical impedance spectrometer (100 in Fig. 1 includes solar cell and impedance matching 110 and 200 is spectrometer; See [0066], [0069], [0076]), comprising:
a microprocessor module (130 in Fig. 1);

a battery management module (150 in Fig. 1; See [0070]);
a battery module (120 in Fig. 1) connected with the battery management module (120 is connected to 150 in Fig. 1); a solar power supply management module (solar cell of 150 in Fig. 1; See [0066]) separately connected with the battery management module and the microprocessor module (solar cell is separately connected to 150 and 150 is connected to 130 in Fig. 1); and
a wearable solar battery module (140 in Fig. 1) connected with the solar power supply management module (140 is connected to 150 in Fig. 1); wherein:
Blum teaches the battery management module (150 in Fig. 1; See [0070]) includes solar power supply management module (solar cell; See [0066]) to charge the battery module (See [0066], [0070]).
Blum is silent about receiving current output from the solar power supply management module under a preset condition and charging the battery module by the current.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Blum by receiving current output from the solar power supply management module under a preset condition and charging the battery module by the current, as taught by Lee in order to a charge for a mobile terminal having a solar cell (Lee; [0002]).

Regarding Claim 12, Blum in view of Lee teaches the solar bioelectrical impedance spectrometer of claim 1. Blum further teaches further comprising a radio module (110 in fig. 1) connected with the microprocessor module (110 is connected to 130 in Fig. 1 and transmits RF signal; See [0074]), wherein the radio module is configured to communicate with a mobile device (200 in Fig. 1 is mobile device; See [0073]) via a Bluetooth connection and allow setting of measurement parameters from the mobile device (See [0074]).

NOTE: Claims 2-11, 13-20 are not rejected by any prior art but should overcome Double Patenting Rejection.
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Macintyre et al. (Pub No. US 2013/0248695 A1) Method and Apparatus for Analyte Detection.
	b. Piccirillo et al. (Pub No. US 2014/0275843 A1) Continuous Optode Fluorescent Detection System.
	c. Miller et al. (Patent No. US 10,154,460 B1) Power Management for Wearable Device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        



/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858